Title: From George Washington to Brigadier General Alexander McDougall, 23 April 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Head quarters, Morris Town. 23d April 1777.

The following are Extracts of Letters which I have just received from Genl Stephen, and are taken from the information of persons sent into New York and Bruswic.

New Ark 22d April 1777.
 By a person to be depended upon, who left New York Yesterday—A Brigade consisting of the 15th & 17th (not exceeding 700 Men) and he believes the 36th & 4th embarked the 20th at night, and he supposes sailed up the North River yesterday Morning to destroy Genl McDougall.
Chatham 23d April 1777.
 Genl Skinners’ force consists of about 1,000—to be joined by some Regular Troops and to proceed from Bergen thro’ Sussex, and the back parts of the Jerseys when the Troops march for Philadelphia.


If the Transports proceeded up the River at the time above mentioned, You will hear of them before this reaches you—It may indeed be false, but you will be upon your guard.

I think the move thro’ Sussex, where there are a vast many disaffected persons, so probable, that I have directed Genl Geo. Clinton to post a body of York Militia on this side the North River in some convenient situation to intercept them if they attempt to make any such move.
As I imagine you will soon be considerably reinforced that nothing but a surprise can affect you, I have only to recommend your taking every precaution to render such an Attempt fruitless. I am Dear Sir, Yr most Obdt Servt

Go: Washington


P.S. Be pleased to forward the enclosed to Genl G. Clinton.


